[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
BACKGROUND
On November 22, 1996, the marriage of the parties was dissolved. A separation agreement, incorporated in the decree, provided for unallocated alimony and child support payments terminating in November of 1999. It also provided that after November, the amount of child support would be determined in accordance with the Connecticut Child Support Guidelines.
The parties differ on the calculation of the support amount.
Prior to May 15, 1999, the Defendant was a Senior Mortgage Consultant with Citibank Mortgage, Inc. At about that time, Citibank merged with Travelers Insurance Company. As a result, the Defendant's employer became Citibank F.S.B. instead of Citibank Mortgage, Inc., his job title was changed to Mortgage Specialist, and his commission schedule was altered to one far less generous. These changes, together with a decrease in the number of mortgage refinances, led to a reduction in the Defendant's earnings. The Plaintiff argues that child support should be based on the Defendant's earnings for the entire 1999 year rather than on his income after these changes. The court rejects this approach. The Defendant has presented a 7 month record of earnings from his new position from May 15 through December 20. This period is sufficient to provide a fair and accurate picture of his current earnings.
The court finds the guideline support figure is $228 per week. The decree and separation agreement provides that support shall be awarded in accordance with the guidelines. The court orders the Defendant to pay to the Plaintiff child support in the amount of $228 per week commencing December 1, 1999. Any arrearage from December 1, 1999 to the date of this order shall be paid within one week of the date of this order.
HILLER, J. CT Page 674